Citation Nr: 0212302	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  98-17 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a left elbow 
disorder.

(The issues of entitlement to service connection for a left 
knee disorder, left Achilles disorder, and bilateral 
tendonitis of the feet will be the subject of a later Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel
INTRODUCTION

The veteran retired in December 1996 after 20 years of active 
military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

While the veteran has claimed service connection for a left 
elbow disorder, the Board notes that the service medical 
records show he was treated for right (emphasis added) 
lateral epicondylitis, to include a long arm cast and 
medication, while on active duty.  The Board finds that the 
issue of service connection for a right elbow disability is 
raised by the record.  As this matter has not been 
adjudicated by VA, it is referred to the RO for appropriate 
action.  EF v. Derwinski, 1 Vet. App. 324 (1991); Myers v. 
Derwinski, 1 Vet. App. 127 (1991).

The Board has determined that the appeal for entitlement to 
service connection for a left knee disorder, left Achilles 
disorder, and bilateral tendonitis of the feet requires 
further development.  Therefore, the Board will undertake 
additional development on these issues pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. §19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. §20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
claims. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the claims adjudicated by this decision 
has been completed.

2.  The service medical records show no diagnosis of or 
treatment for a chronic skin rash or sleeping disorder during 
service.  Further, while the service medical records indicate 
treatment for complaints of right elbow problems, there does 
not appear to be any treatment for a left elbow disorder.

3.  There is no medical evidence that the veteran currently 
has a chronic skin rash disability, sleeping disorder, or a 
left elbow disorder due to his active service.


CONCLUSION OF LAW

Service connection is not warranted for a skin rash, sleeping 
disorder, or a left elbow disorder.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claims by various 
documents, including the July 1998 rating decision, the 
September 1998 Statement of the Case (SOC), and the February 
2001 Supplemental Statement of the Case (SSOC).  The RO also 
sent correspondence to the veteran in November 2000, which 
specifically requested that he identify any pertinent medical 
treatment he had received for the claimed disabilities, and 
informed him that VA would request any such records.  No 
response appears to be on file with respect to this 
correspondence.  Further, the Board notes that the February 
2001 SSOC specifically addressed the applicability of the 
VCAA to the facts of this case.  As such, the veteran was 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, it does not appear that the 
veteran has otherwise identified any pertinent medical 
treatment that is not on file.  The only medical treatment he 
identified on his initial application for benefits would 
appear to be contained in his service medical records, which 
are on file.  Additionally, for the reasons stated below, the 
Board is of the opinion that a medical examination is not 
warranted with respect to this case.  Consequently, the Board 
finds that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, 
including the revised regulatory provisions of 38 C.F.R. 
§ 3.159, to the extent permitted by the cooperation of the 
veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(The duty to assist is not a "one-way street."  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.).  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.


Background.  The veteran's upper extremities were clinically 
evaluated as normal on his December 1976 enlistment 
examination.  However, his skin was clinically evaluated as 
abnormal due to tinea versicolor, not considered disabling.  
On a concurrent Report of Medical History, he indicated that 
he had not experienced swollen or painful joints; tumor, 
growth, cyst, cancer; painful or "trick" shoulder or elbow; 
nor frequent trouble sleeping.

The veteran's upper extremities and skin were clinically 
evaluated as normal on subsequent service emanations 
conducted in April 1983, April 1989, and March 1995.  
Further, except for April 1983, the veteran continued to 
indicate on concurrent Reports of Medical History that he had 
not experienced swollen or painful joints; tumor, growth, 
cyst, cancer; painful or "trick" shoulder or elbow; nor 
frequent trouble sleeping.  In April 1983. he indicated he 
had experienced swollen and painful joints, cramps in his 
legs, as well as "trick" or locked knee, and attributed it 
to left knee problems.

The veteran's service medical records show no diagnosis of or 
treatment for a chronic skin rash, nor a sleeping disorder, 
during his period of active service.  However, records from 
August 1994 note that the veteran was treated for complaints 
of locking elbow, with constant, nagging pain and decreased 
ability to grasp.  Nevertheless, these records reflect that 
it was the right elbow, in that the only objective findings 
concerned the right arm, and there was an assessment of right 
lateral epicondylitis, for which he was prescribed a long arm 
cast and medication.  (The Board notes that the issue of 
service connection for a right elbow disability has been 
raised by the record and referred to the RO for appropriate 
action-see Introduction to the instant decision.)  No 
additional treatment for this condition appears to be on file 
following August 1994, nor does there appear to be any 
diagnosis of or treatment for a chronic left elbow disorder 
in the service medical records.

On his discharge examination, the veteran's upper extremities 
and skin were clinically evaluated as normal.  However, on an 
October 1996 Report of Medical History, he indicated that he 
had experienced swollen or painful joints; cramps in his 
legs; and foot trouble - ankle.  In addition, he stated that 
during extended force marching he was unable to put pressure 
on his ankles.  No further explanation appears on this Report 
regarding these purported conditions.  The veteran continued 
to indicate that he had not experienced tumor, growth, cyst, 
cancer; painful or "trick" shoulder or elbow; nor frequent 
trouble sleeping.

The veteran's DD Form 214 reflects that he was awarded the 
Southwest Asia Service Medal, the Kuwait Liberation Medal, 
and the Combat Action Ribbon, among other medals and 
citations. 

In January 1998, the veteran submitted a VA Form 21-526, 
Application for Compensation, in which he claimed entitlement 
to service connection for various disabilities, including: 
left elbow disorder, which he indicated began in 1992;; 
recurring rash, which he indicated began in 1990/1991; and 
sleeping disorder, which he indicated began in 1991.  The 
only treatment indicated by the veteran was his service 
medical records, and at a Naval Hospital for his eyes and 
knee from 1988 to 1996. 

On his November 1998 VA Form 9, Appeal to the Board, the 
veteran reported that his rash occurred during Operation 
Desert Shield and Desert Storm under combat conditions, while 
his sleeping disorder occurred after this Operation.  
Regarding his left elbow, he reported that this occurred 
during training, and that the arm was placed in a cast for 3 
weeks.  Further, he reported that his retirement examination 
was conducted by a contract civilian physician, who purported 
instructed him to report to a VA hospital for all injuries 
and not to hold up the process of retirement.  

As mentioned above, the veteran failed to respond to the 
November 2000 correspondence which requested that he identify 
any pertinent medical records regarding his claimed 
disabilities.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4));see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

By regulation, VA has determined that "undiagnosed 
illnesses" may include, inter alia, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  38 C.F.R. § 3.317(b).  However, the symptoms 
"cannot be attributed to any known clinical diagnosis."  38 
C.F.R. § 3.317(a)(1)(ii).  The VA General Counsel's office 
(whose opinions are binding on the Board (See 38 U.S.C.A. § 
7104(c); 38 C.F.R. 
§ 19.5)), has held that compensation may be paid under 38 
C.F.R. § 3.317 for disability which cannot, based on the 
facts of the particular veteran's case, be attributed to any 
known clinical diagnosis.  The fact that the signs or 
symptoms exhibited by the veteran could conceivably be 
attributed to a known clinical diagnosis under other 
circumstances not presented in the particular veteran's case 
does not preclude compensation under section 3.317.  However, 
service connection may not be presumptively established under 
38 U.S.C.A. § 1117(a) for any diagnosed illness, regardless 
of whether the diagnosis may be characterized as poorly 
defined.  See VAOPGCPREC 8-98. 

Section 202 of the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001), 
amended 38 U.S.C.A. § 1117 to expand the definition of 
"qualifying chronic disability" to include not only 
undiagnosed illness, but also "a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that 
was defined by a cluster of signs or symptoms;" and any 
diagnosed illness the Secretary determined in regulations to 
warrant a presumption of service connection.  However, it is 
noted that the Secretary has not yet identified any diagnosed 
illness in the regulations as warranting presumptive service 
connection pursuant to 38 U.S.C.A. § 1117.  This section also 
expanded the presumptive period from December 31, 2001, to 
September 30, 2011.  See also VBA Fast Letter 02-04 (January 
17, 2002).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a rash, sleep disorder, and a left 
elbow disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence; he 
is not qualified to diagnose a chronic disability, nor render 
a competent medical opinion as to the etiology thereof.

As noted above, the veteran's service medical records show no 
diagnosis of nor treatment for a skin rash or a sleeping 
disorder, nor did the veteran indicate otherwise on any of 
his Reports of Medical History, including October 1996.  
While there is record of treatment for elbow problems in 
August 1994, for which the veteran was prescribed a long arm 
cast, the records indicate that this was for his right and 
not his left elbow.  The service medical records do not 
specifically show any treatment for a chronic left elbow 
disorder, and the veteran indicated on his October 1996 
Report of Medical History that he had not experienced a 
painful or "trick" shoulder or elbow.  Further, the 
veteran's upper extremities and skin were clinically 
evaluated as normal at his discharge examination.

The Board notes that the veteran indicated on his VA Form 9 
that the clinician who conducted his discharge examination 
advised him to report to VA for his reported problems.  
However, the Board notes that this did not prevent the 
veteran from identifying problems of swollen or painful 
joints, cramps in the legs, and feet on his October 1996 
Report of Medical History.  As mentioned above, the veteran 
indicated that he had not experienced any skin, elbow, or 
sleeping problems on this Report. 

The Board further notes that there is no medical evidence 
that the veteran currently has a chronic skin rash 
disability, nor a sleeping disorder, nor a left elbow 
disorder, and he has not indicated the existence of any such 
evidence.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. §§ 
1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.

As an additional matter, the Board concludes that a medical 
examination is not warranted in the instant case.  In 
addition to the fact that there is no competent medical 
evidence of the requisite current disabilities, the Board is 
of the opinion that to request an examination and/or medical 
opinion on the contended causal relationship regarding the 
purported disabilities would require a clinician to review 
the same record as summarized above: service medical records 
that do not show a diagnosis of or treatment for the claimed 
disabilities; and the absence of medical findings of the 
claimed disabilities following the veteran's active service.  
Under these circumstances, any opinion on whether a 
disability is linked to service, would obviously be 
speculative.  Simply put, there is no relevant complaint, 
clinical finding, or laboratory finding for a clinician to 
link the claimed disability to the veteran's military 
service.  Thus, the Board finds that no further development 
is warranted.  See § 3 of the VCAA (codified as amended at 38 
U.S.C. § 5103A(d)); see also Hickson, supra; Pond, supra.

The Board is cognizant of the fact that the record reflects 
that the veteran served in combat while on active duty, and 
that he had service in Southwest Asia during the Persian Gulf 
War.  However, the October 1996 separation examination was 
negative for any abnormal findings pertaining to a skin rash, 
a left elbow disability, or a sleep disorder.  Moreover, the 
pertinent statutory provisions of 38 U.S.C.A. §§ 1117 and 
1154 still require there be objective medical evidence of a 
current disability, or objective signs and symptoms of such 
disability(s), in order for there to be a valid claim.  In 
the instant case, no such evidence is on file.  The Board 
also notes that the veteran failed to report for a VA 
examination scheduled in June 2001.  Thus, these statutory 
provisions do not affect the ultimate outcome of this case.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for rash, sleep disorder, and a left elbow 
disorder.  Thus, these claims must be denied.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).










ORDER

Entitlement to service connection for a skin rash is denied.

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for a left elbow disorder 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

